362 F.3d 697
Lewis B. FREEMAN, as Receiver of Unique Gems Int'l Corp., Lucy Martinez, individually and on behalf of all other similarly situated, Plaintiffs-Appellants,v.FIRST UNION NATIONAL, a National Banking Association, f.k.a. First Union National Bank of Florida, N.A., Defendant-Appellee,Hector Ponte, et al., Defendants.
No. 02-11559.
United States Court of Appeals, Eleventh Circuit.
March 9, 2004.

Patrice A. Talisman, Hersch & Talisman, P.A., Carol Cox Berk, Mishan, Sloto, Hoffman & Greenberg, Miami, FL, for Plaintiffs-Appellants.
Elliot H. Scherker, Greenberg, Traurig, Hoffman, Lipoff, Rosen & Quentel, P.A., Miami, FL, for Defendant-Appellee.
Appeal from the United States District Court for the Southern District of Florida (No. 00-02013-CV-UUB); Ursula Ungaro-Benages, Judge.
Before BARKETT and KRAVITCH, Circuit Judges, and FULLAM*, District Judge.
PER CURIAM:


1
In this case, the procedural history, facts, and issues are summarized in our previous opinion in which we certified a dispositive question of state law to the Florida Supreme Court. Freeman v. First Union Nat'l, 329 F.3d 1231 (11th Cir. 2003). Having received the response of the Florida Supreme Court, Lewis B. Freeman v. First Union Nat'l Bank, No. SC03-896, 2004 WL 178598, 865 So. 2d 1272 (Fla. Jan.29, 2004), we affirm the district court's dismissal of Freeman and Martinez's aiding and abetting a fraudulent transfer claim for failure to state a cause of action under Florida's Uniform Fraudulent Transfer Act, Fla. Stat. §§ 726.101 et seq. (2002), and remand for proceedings consistent with the Florida Supreme Court decision.


2
AFFIRMED.



Notes:


*
 Honorable John Fullam, United States District Judge for the Eastern District of Pennsylvania, sitting by designation